 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                              7/8/2021
                                                           :
ESE A. O’DIAH,                                             :
                                                           :
                                        Plaintiff,         :
                                                           :                 19-cv-7586 (VSB)
                      -against-                            :
                                                           :                      ORDER
TBTA-TRIBOROUGH BRIDGE AND                                 :
TUNNEL AUTHORITY,                                          :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          It is hereby:

          ORDERED that the parties in the above-captioned case are directed to appear for a

 telephonic hearing on July 15, 2021 at 2 PM. The call-in number is 888-363-4749 and the access

 code is 2682448. The principal purpose of this hearing is to determine whether the pro se

 Plaintiff would be interested in the Clerk of Court attempting to locate pro bono counsel to

 represent Plaintiff for the limited purpose of conducting discovery.

          Defendant is directed to serve a copy of this Order on the pro se Plaintiff and file proof of

 service on the docket on or before July 12, 2021.

 SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
